Citation Nr: 0605064	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  95-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who died in February 1994, served on active 
duty from November 1951 to October 1952 and from January 
1953 to September 1971.  The appellant is his surviving 
spouse.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2004, at which time it was remanded 
for further development.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1994; during his final 
hospitalization from October 1993 through February 1994, he 
was treated for respiratory disability, primarily diagnosed 
as chronic obstructive pulmonary disease (COPD), bullous 
emphysema and a persistent pneumothorax; during his final 
hospitalization, the veteran was also treated for 
metaplasia of the tracheal ring and hypotension; the final 
diagnosis was that of pneumonia with sepsis.  

2.  The veteran was not shown to have manifested complaints 
or findings of chronic respiratory disability, primarily 
diagnosed as COPD, bullous emphysema, and persistent 
pneumothorax; metaplasia of the tracheal ring; hypotension; 
or pneumonia with sepsis during the his extensive period of 
active service; none of the demonstrated conditions was 
shown to have been due to any Agent Orange of radiation 
exposure or other event or incident of his active service.  

3.  At the time of the veteran's death, service connection 
was in effect for cluster headaches, evaluated as 30 
percent disabling.  

4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or 
accelerating the veteran's demise.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have had disability 
manifested by COPD, bullous emphysema, persistent 
pneumothorax, metaplasia of the tracheal ring, hypotension, 
and pneumonia with sepsis due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).  

2.  A service-connected disability is not shown to have 
caused or contributed substantially or materially in 
producing the veteran's demise.  38 U.S.C.A. §§ 1310, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the appeal, the 
Board must determine whether the VA has met its statutory 
duty to assist the appellant in the development of her 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in December 2003, July 2004, and January 
2005, the RO informed the appellant that in order to 
establish service connection for the cause of the veteran's 
death, the evidence had to show the following:  1) that the 
veteran died while on active duty; or 2) that the veteran 
died from a service-related disease or injury; or 3) that 
the veteran died from an injury or disease not related to 
service, but had been totally disabled due to a service-
related disease or injury for at least ten years 
immediately before his death; or had been totally disabled 
due to a service-related disease or injury since his 
release from active duty, if he was released at least five 
years before his death; or for at least one year before his 
death, if the veteran had been a prisoner of war and had 
died after September 30, 1999. 

The RO also informed the appellant that in order to 
establish service connection for a particular disability, 
the evidence had to show the following:  1) that the 
veteran had had an injury in military service or that he 
had a disease that began in or was made worse by military 
service; or that there was an event in service which caused 
injury or disease; 2) the physical or mental disability 
present at the time of his death; and 3) a relationship 
between the current disability and an injury, disease, or 
event in service.  

The RO noted that service connection for certain diseases 
could be presumed, such as chronic or tropical diseases 
which became evident within a specific period of time; 
diseases associated with exposure to ionizing radiation; or 
diseases associated with service in the Republic of 
Vietnam.  

The RO notified the appellant and her representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the appellant's claims; 
(2) the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the appellant needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
appellant's possession that pertained to her claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
appellant's responsibility to make sure that it received 
all of the evidence necessary to support her claim, which 
was not in the possession of the Federal Government.  

The RO told the appellant where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  

They also notified her of what to do if she had questions 
or needed assistance and provided a telephone number, 
computer site, and address where she could get additional 
information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
Appl 112 (2004).  

In this case, however, the notice with respect to the claim 
of service connection for the cause of the veteran's death 
was not sent to the appellant until well after the initial 
unfavorable rating decision in December 1994.  
Nevertheless, any defect with respect to the timing of that 
notice was harmless error.  

Indeed, the foregoing notices complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Moreover, the Statements of the Case (SOC) issued in 
January 1995 and the Supplemental Statements of the Case 
(SSOC), issued in February 1997, April 2002, and September 
2005, notified the appellant and her representative of the 
evidence needed to establish the benefits sought.  Indeed, 
the SSOC issued in September 2005, set forth the relevant 
text of 38 C.F.R. § 3.159.  

The SOC's and SSOC also notified the appellant and her 
representative of the evidence which had been obtained in 
support of the appeal.  

After reviewing the record, the Board finds that the VA has 
met its duty to assist the appellant in the development of 
evidence necessary to support her claim.  It appears that 
all relevant evidence identified by the appellant has been 
obtained and associated with the claims folder.  

In this regard, the appellant has not identified any 
further outstanding evidence (that has not been sought by 
the VA), which could be used to support any of her claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would 
lead to any additional relevant evidence with respect the 
issue on appeal.  

As such, there is no prejudice to the appellant due to a 
failure to assist her with the claim of entitlement to 
service connection for the cause of the veteran's death.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
the VA's statutory duty to assist the appellant in the 
development of that issue.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

The death of a veteran will be considered to have been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  To establish service 
connection for the cause of the veteran's death, the 
evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service 
connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Even if the disease at issue is initially diagnosed after 
the veteran's discharge from service, service connection 
may still be granted when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The death certificate shows that the veteran died in 
February 1994 at the Long Island Jewish Medical Center.  
Although the death certificate does not list the cause of 
death, the report of the veteran's final hospitalization 
shows that he was treated for multiple respiratory 
disabilities, primarily diagnosed as COPD, bullous 
emphysema, and persistent pneumothorax.  He also received 
treatment for metaplasia of the tracheal ring and 
hypotension.  The final diagnosis was reported as being 
pneumonia with sepsis.  

A careful review of the veteran's service medical records 
is completely negative for any complaints or clinical 
finding of respiratory disability, metaplasia of the 
tracheal ring, hypotension or pneumonia with sepsis.  Such 
disorders were not clinically identified until the report 
of the veteran's final hospitalization at the Long Island 
Jewish Hospital.  

However, the record is negative for any competent evidence 
of a relationship between an event or incident of the 
veteran's service and any disorders for which the veteran 
was treated prior to his demise.  

At the time of the veteran's death, service connection was 
in effect for cluster headaches, evaluated as 30 percent 
disabling.  However, the record is also negative for any 
competent evidence that such disability contributed to or 
accelerated the veteran's death.  

Absent any competent evidence of a relationship between the 
fatal disorders and service or between the veteran's 
service-connected disability and the veteran's death, 
service connection for the cause of death is not warranted 
on a direct basis.  

The primary thrust of the appellant's contentions is that 
that the veteran's fatal disorders were the result of his 
exposure to Agent Orange in the Republic of Vietnam and/or 
his exposure to radiation on active duty.  She states that 
the veteran served in Vietnam as a Navy Seal and notes 
entries in the veteran's journal that he was a Navy Seal.  

By law, certain disabilities are presumed to be the result 
of exposure to Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).  All veterans who served in the 
Republic of Vietnam are presumed to have had such exposure.  
3.307(a)(6)(iii).  

The appellant's contentions notwithstanding, there is no 
competent evidence of record that the veteran was ever a 
Navy Seal or that he had service in the Republic of 
Vietnam.  

Rather, his service personnel records show that he was a 
radio operator, primarily assigned to the submarine 
service.  Moreover, in August 1996, the service department 
stated specifically that the veteran's record failed to 
confirm time in Vietnam or the waters of Vietnam.  

Parenthetically, it should also be noted that the record is 
negative for any exposure to Agent Orange in service other 
than the claimed service in the Republic of Vietnam.  

In fact, the record is negative for any competent evidence 
that the disabilities for which the veteran was treated 
during his final period of hospitalization were in any way 
(directly or presumptively) related to Agent Orange 
exposure.  

Therefore, service connection for the cause of the 
veteran's death cannot be established on the basis of the 
claimed exposure to Agent Orange.  

By law, service connection may also be presumed when a 
veteran, who was exposed to radiation in service, develops 
certain diseases.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309, 3.311.  

In this case, the evidence shows that from May to September 
1966, while serving as a radioman aboard a submarine, the 
veteran received a dose of Gamma and X-ray radiation of 
0.025 rem.  

However, none of the diseases for which he was treated 
during his final hospitalization can be presumed to be the 
result of this radiation exposure.  

Moreover, there is no competent evidence of record which 
supports a nexus between any of demonstrated disorders and 
this reported radiation exposure.  

Accordingly, service connection for the cause of the 
veteran's death is not warranted on that basis.  

Indeed, the only reports that the veteran's death was the 
result of a service-related disease or injury come from the 
appellant.  As a lay person, however, she is only qualified 
to report on matters which are capable of lay observation.  
She is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, her opinion, without more, cannot be considered 
competent evidence of service connection for the cause of 
the veteran's death.  Absent such evidence, service 
connection is not warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


